
	

114 HR 3462 IH: Sport Fish Restoration and Recreational Boating Safety Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3462
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Graves of Louisiana (for himself and Ms. Graham) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 46, United States Code, and the Dingell-Johnson Sport Fish Restoration Act with
			 respect to sport fish restoration and recreational boating safety, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Sport Fish Restoration and Recreational Boating Safety Act of 2015. 2.Allocations (a)AuthorizationSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 58.012 percent.
 (b)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking For each and all that follows through the balance and inserting For each fiscal year through fiscal year 2020, the balance; and
 (ii)by striking multistate conservation grants under section 14 and inserting activities under section 14(e); (B)in paragraph (1) by striking 18.5 percent and inserting 18.673 percent;
 (C)in paragraph (2) by striking 18.5 percent and inserting 17.315 percent; (D)by striking paragraphs (3) and (4);
 (E)by redesignating paragraph (5) as paragraph (4); and (F)by inserting after paragraph (2) the following:
						
							(3)Boating infrastructure improvement
 (A)In generalAn amount equal to 4 percent to the Secretary of the Interior for qualified projects under section 5604(c) of the Clean Vessel Act of 1992 (33 U.S.C. 1322 note) and section 7404(d) of the Sportfishing and Boating Safety Act of 1998 (16 U.S.C. 777g–1(d)).
 (B)LimitationNot more than 75 percent of the amount under subparagraph (A) shall be available for projects under either of the sections referred to in subparagraph (A).;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A) by striking for each and all that follows through the Secretary and inserting for each fiscal year through fiscal year 2020, the Secretary; and (ii)in subparagraph (B)—
 (I)in clause (i) by striking each of fiscal years 2001 and 2002, $9,000,000; and inserting fiscal year 2016, $11,000,000;; (II)in clause (ii) by striking 2003, $8,212,000; and and inserting 2017, $11,300,000;; and
 (III)by striking clause (iii) and inserting the following:  (iii)for fiscal year 2018, $11,600,000;
 (iv)for fiscal year 2019, $11,800,000; and (v)for fiscal year 2020, $11,900,000.;
 (B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:
						
							(2)Set-aside for Coast Guard administration
 (A)In generalFrom the annual appropriation made in accordance with section 3, for each of fiscal years 2016 through 2020, the Secretary of the department in which the Coast Guard is operating may use no more than the amount specified in subparagraph (B) for the fiscal year for the purposes set forth in section 13107(c) of title 46, United States Code. The amount specified in subparagraph (B) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) for the fiscal year.
 (B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for fiscal year 2016, $7,800,000;
 (ii)for fiscal year 2017, $7,900,000; (iii)for fiscal year 2018, $8,000,000;
 (iv)for fiscal year 2019, $8,100,000; and (v)for fiscal year 2020, $8,200,000.
									; and
 (D)in paragraph (3), as so redesignated— (i)in subparagraph (A) by striking until the end of the fiscal year. and inserting until the end of the subsequent fiscal year.; and
 (ii)in subparagraph (B) by striking under subsection (e) and inserting under subsection (c); (3)in subsection (c)—
 (A)by striking (c) The Secretary and inserting (c)(1) The Secretary,; (B)by striking grants under section 14 of this title and inserting activities under section 14(e);
 (C)by striking 57 percent and inserting 58.012 percent; and (D)by adding at the end the following:
						
 (2)The Secretary shall deduct from the amount to be apportioned under paragraph (1) the amounts used for grants under section 14(a).
							; and
 (4)in subsection (e)(1) by striking those subsections, and inserting those paragraphs,. (c)Submission and approval of plans and projectsSection 6(d) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777e(d)) is amended by striking for appropriations and inserting from appropriations.
 (d)Unexpended or unobligated fundsSection 8(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777g(b)(2)) is amended by striking 57 percent and inserting 58.012 percent.
 (e)CooperationSection 12 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777k) is amended— (1)by striking 57 percent and inserting 58.012 percent; and
 (2)by striking under section 4(b) and inserting under section 4(c). (f)Other activitiesSection 14 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m) is amended—
 (1)in subsection (a)(1) by striking of each annual appropriation made in accordance with section 3; and (2)in subsection (e)—
 (A)in the matter preceding paragraph (1) by striking Of amounts made available under section 4(b) for each fiscal year— and inserting Not more than $1,200,000 of each annual appropriation made in accordance with the provisions of section 3 shall be distributed to the Secretary of the Interior for use as follows:; and
 (B)in paragraph (1)(D) by striking ; and and inserting a period. (g)RepealThe Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) is amended—
 (1)by striking section 15; and (2)by redesignating section 16 as section 15.
 3.Recreational boating safetySection 13107 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; (B)by striking the sum of (A) the amount made available from the Boat Safety Account for that fiscal year under section 15 of the Dingell-Johnson Sport Fish Restoration Act and (B); and
 (C)by striking paragraph (2); and (2)in subsection (c)—
 (A)by striking the subsection designation and paragraph (1) and inserting the following:  (c) (1) (A)The Secretary may use amounts made available each fiscal year under section 4(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c(b)(2)) for payment of expenses of the Coast Guard for investigations, personnel, and activities directly related to—
 (i)administering State recreational boating safety programs under this chapter; or (ii)coordinating or carrying out the national recreational boating safety program under this title.
 (B)Of the amounts used by the Secretary each fiscal year under subparagraph (A)— (i)not less than $2,500,000 is available to ensure compliance with chapter 43 of this title; and
 (ii)not more than $1,500,000 is available to conduct a survey, not more than once every 3 years, of levels of recreational boating participation and related matters in the United States.
									; and
 (B)in paragraph (2)— (i)by striking No funds and inserting On and after October 1, 2015, no funds; and
 (ii)by striking traditionally. 4.Annual assessment (a)In generalOn the date on which the President submits to Congress a budget for fiscal year 2017 and for each fiscal year thereafter, the Director of the United States Fish and Wildlife Service shall submit to Congress an assessment of the administrative services provided by such Service under the Dingell-Johnson Sport Fish Restoration Act to the States and the sportfishing community.
 (b)ContentsEach assessment under subsection (a) shall include the following: (1)The percentage of grant awards and amendments completed within 45 days after receipt of a complete grant application, the average number of days to process new grant applications, and the average number of days to process grant amendment requests.
 (2)Which wildlife and sport fish restoration policies are currently being updated, the start time for each update, and the anticipated completion time for each update.
 (3)The number of Federal assistance workshops held with States and such Service in efforts to communicate fiscal policies and procedures to State agencies.
 (4)The average time to respond to requests from States for assistance, based on initial notification or assistance requests initiated by a State.
 (5)The number of States with unresolved reconciliation of land records and the number of corrective action plans with open actions.
 (6)The number of employees of such Service with grants management training and the number of such employees with outstanding training requirements, and the number of State fish and wildlife staff who have received training through the Wildlife and Sport Fish Restoration Fund Program of such Service.
 (7)The number of full-time positions of such Service filled and vacant, including the associated position titles and paygrades, that contribute to grant processing and related grant management in each Service region and at Service headquarters.
				
